Motion Granted; Brief filed January 18, 2022 Stricken; and Order filed
August 4, 2022




                                       In The

                     Fourteenth Court of Appeals
                                    ____________

                               NO. 14-20-00083-CR
                                    ____________

                    KENIA LASHAN WILKINS, Appellant

                                          V.

                       THE STATE OF TEXAS, Appellee


                    On Appeal from the 339th District Court
                            Harris County, Texas
                        Trial Court Cause No. 1536960

                                      ORDER

      Appellant’s brief includes charging documents as attachments, in association
with a witness who testified during appellant’s trial. Those documents reference a
victim’s date of birth and the address and date of birth of the witness. The State has
filed a motion requesting redaction of these references. The motion is GRANTED
and the brief is STRICKEN.

      Appellant is ordered to file a brief within 10 days of the date of this order that
does not include unredacted references to a victim’s date of birth and the witness’s
address and date of birth.

                                        PER CURIAM

Panel consists of Justices Jewell, Zimmerer, and Hassan.